DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 17, should read “…the mapping function[[s]] distributes the slice…”
Claim 17, line 3, should read “…having unequal number[[s]] of defects…”
Claim 17, line 14, should read “…a probability  of skipping…”

Allowable Subject Matter
Claims 1, 4, 5-8, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “a controller dividing, among a plurality of storage media, operation into a plurality of slice operations (Wei 20140095827);” “distributing a plurality of slice operations among the media and processing the plurality of slice operations ; (Sabotta 20150363346);” “the slice stream data indicates a mapping of each of the slices of each of the plurality of slice subsets to one of a plurality of memory devices, the slices mapped according to a round-robin approach and splitting the plurality of slices (Baptist 20170286223);”  but does not anticipate or make obvious, in combination with the overall claimed limitations interpreted in light of the specification, the claimed features of:
An apparatus or a method comprising: dividing, by the controller, the operation into a plurality of slice operations; distributing the plurality of slice operations among the plurality of storage media according to a mapping function applied to the host address; and processing the plurality of slice operations by the plurality of storage media according to the distributing; wherein the mapping function distributes the slice operations among the plurality of storage media unequally; wherein each storage media of the plurality of storage media has a nominal capacity, the storage capacity being the nominal capacity less a number of defects in the each storage medium; wherein the nominal capacities of the plurality of storage media are equal; wherein the mapping functions distribute the slice operations among the plurality of storage media unequally by distributing the slice operations to the plurality of storage media in a round robin fashion with occasional skipping of one or more storage media of the plurality of storage media, or
An apparatus comprising: a plurality of NAND storage devices having equal nominal storage capacities and unequal numbers of defects such that the plurality of NAND storage devices do not all have equal available storage capacities, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   January 28, 2020                      		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246